HEDRICK, Judge.
Defendant contends, and the State concedes, that Judge McConnell had no authority on 17 May 1976 to activate the suspended sentence imposed in the judgment entered in the district court on 13 August 1971.
“The period of probation or suspension of sentence shall not exceed a period of five years and shall be determined by the judge of the court and may be continued or extended, terminated or suspended by the court at any time, within the above limit. . . .” G.S. 15-200.
In State v. McBride, 240 N.C. 619, 621, 83 S.E. 2d 488, 489 (1954) we find the following:
“The maximum period during which the execution of a sentence in a criminal case may be suspended on conditions is five years. This is fixed by statute. A suspension of sentence for a period in excess of that authorized by statute is not void in toto. Ordinarily it is valid to the extent the court had power to suspend or stay execution and void merely as to the excess.” (Citations omitted.)
The charge purporting to support the judgment imposing the prison sentence activated by Judge McConnell on 17 May 1976 was first laid in a warrant issued on 7 October 1968 and reduced to judgment by the Madison Recorder’s Court on 11 November 1968. Upon the defendant’s plea of guilty to the charge set out in the warrant, the Madison Recorder’s Court had authority to enter judgment and suspend the prison sentence for a period not exceeding five years. When the defendant *759was brought in the District Court, Rockingham County, on 13 August 1971, the court had no authority to extend the period of suspension beyond 11 November 1973. Therefore, the judgment of the district court entered on 13 August 1971 is void to the extent that it attempts to extend the period of suspension beyond 11 November 1973, and neither the district court on 20 February 1976 nor the superior court on 17 May 1976 had authority to activate the suspended sentence for the violation of a condition of suspension.
The order of the superior court is
Reversed and the proceeding is dismissed.
Judges Britt and Clark concur.